Citation Nr: 1331158	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  12-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to an evaluation in excess of 20 percent for herniated nucleus pulposus L4-5.

3.  Entitlement to an evaluation in excess of 10 percent for post operative scar on the lumbar spine.

The issue of entitlement to an evaluation in excess of 30 percent prior to May 24, 2011 and in excess of 40 percent since May 24, 2011, for postoperative residuals of a crush injury of the left foot to include osteoarthritis, pes cavus, and hallux rigidus, will be addressed by way of a separate panel decision, docket number 03-06 292.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in December 2004 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The issues of entitlement to service connection for a bilateral hip disability and entitlement to an evaluation in excess of 20 percent for herniated nucleus pulposus L4-5 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1981 to April 1985.

2.  On November 29, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant at his videoconference hearing that a withdrawal of this appeal with respect to the issue of entitlement to an evaluation in excess of 10 percent for post operative scar on the lumbar spine was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to an evaluation in excess of 10 percent for post operative scar on the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the issue of entitlement to an evaluation in excess of 10 percent for post operative scar on the lumbar spine and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to an evaluation in excess of 10 percent for post operative scar on the lumbar spine is dismissed.


REMAND

With respect to the issue of entitlement to service connection for a bilateral hip disability, the Veteran contends that such hip disability is secondary to his service-connected left foot disability or his service-connected lumbar spine disability, and more specifically, to his altered gait.

At the November 2012 Videoconference hearing, the Veteran testified that he has hip pain which radiates down to his legs, more so on the left than on the right and that his treating physician related his hip pain to his back, and more specifically to his back surgery.

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed bilateral hip disability. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran suffers from a right or left hip disability that is in any way related to his active service or service-connected disability.  38 C.F.R. § 3.159(c)(4). 

With respect to the issue of entitlement to an evaluation in excess of 20 percent for herniated nucleus pulposus L4-5, the Veteran contends that the symptoms associated with such disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He presented testimony in November 2012 to the effect that he thought that his back symptoms were worse than when he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA spine examination for compensation and pension purposes in October 2010.  Thus, the Veteran should be provided an opportunity to report for a current VA spine examination to ascertain the current status of his service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current bilateral hip disorder.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all right and left hip diagnoses and provide an opinion as to whether it is at least as likely as not that such diagnoses are in any way related to his active duty service or to service-connected disability.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to any right and left hip diagnoses from those attributable to any other diagnosed disorders.
  
The examiner should provide a complete rationale for any opinion provided.

2.  The Veteran should be afforded a VA spine examination to ascertain the severity of his current lumbar spine disability.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

The examiner should identify all orthopedic manifestations of the Veteran's service-connected lumbar spine disability, to include any increased symptomatology during flare-ups.  If feasible, this should be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

The examiner should identify all neurological manifestations of the Veteran's service-connected lumbar spine disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


